Citation Nr: 1525894	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from June 1982 to September 2003.  The Veteran died in April 2005, and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of case was subsequently transferred to the RO in Roanoke, Virginia.  

In May 2014, the appellant testified at a central office hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

The Virtual VA paperless claims processing system does not contain documents pertinent to the present appeal.  There are no documents in the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran died in April 2005.  The death certificate lists the immediate cause of death as a self-inflicted shotgun would to the head.  The death was considered a suicide.  

2.  At the time of his death in April 2005, service connection was established for various orthopedic disabilities.  The combined service-connected disability rating was 40 percent.  At the time of the Veteran's death, service connection had not been established for any psychiatric disability.  

3.  The Veteran's suicide was not due to willful misconduct because he was mentally unsound at the time of his death.  

4.  The Veteran had depression and a mood disorder that began during his active military service.  These disabilities were a contributory cause of his death.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the requirements for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 101, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.302, 3.303, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in April 2005.  The death certificate lists the immediate cause of death as a self-inflicted shotgun would to the head.  The death was ruled a suicide.  

At the time of his death in April 2005, service connection was established for various orthopedic disabilities.  The combined service-connected disability rating was 40 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Service connection had not been established for any psychiatric disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

DIC is defined in the regulations as a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death of a veteran occurring after December 31, 1956.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a)(1) (2014).  Generally, a veteran's death is service-connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

However, compensation shall not be paid if a disability is the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c).  In fact, the Federal Circuit has held that a finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007). 

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service-connected.  38 C.F.R. § 3.302(a) (2014); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995) (§ 3.302 "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct "); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) (§ 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide. The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2014).

The veteran's spouse, when competent, can in certain instances establish a nexus between the veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  Id.  The veteran is generally competent to report psychiatric symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The appellant has contended that the Veteran had a psychiatric disorder (depression and a mood disorder) that began during his active military service following the October 1998 murder and suicide of his mother and brother.  He also found his sister dead in her apartment in 2003 while on active duty.  The appellant believes that the Veteran committed suicide in April 2005 because he was mentally unsound at the time of his death due to symptoms of a psychiatric disorder precipitated by these in-service events.  She has asserted that the Veteran's disposition changed after 1998.  In this regard, she has indicated that was a good husband prior to these events, but suddenly became physically, verbally, and emotionally abusive towards her in their marriage.  The Veteran underwent psychiatric counseling in 1999, but his psychiatric condition continued to deteriorate until his suicide in April 2005.  See May 1999 appellant letter; May 2012 NOD; May 2014 hearing testimony.  
 
Upon review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted.

The Board must first address the threshold question of whether the Veteran's suicide constitutes willful misconduct, thus barring payment of compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  As noted above, in order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind, however, is incapable of forming intent.  38 C.F.R. § 3.302(a).  In the present case, there is no lay or medical evidence of any reasonable adequate motive for the Veteran's suicide by gunshot wound in April 2005.  See 38 C.F.R. § 3.302(b)(3).  

In fact, the appellant has credibly asserted that the Veteran was suffering from severe psychiatric problems at the time of his suicide and the time leading up to it.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding to be legal error the categorical requirement that the evidence of nexus of a veteran's death by suicide be "medical" and that a widow's lay assertion that a mental disability had developed in service and had caused the veteran to commit suicide was at least potentially competent to establish both mental disability in service and a nexus between service and current mental disability).  In support of her claim, the appellant submitted a May 1999 protective order to emphasize the Veteran's volatile temperament during service.  She also testified that she saw him the day before his suicide at which time he was unkempt, frail, and thin.  He was living out of a car.  In addition, a May 2012 lay statement from a friend stated that it was no surprise that the Veteran had committed suicide.  Moreover, in a September 2014 opinion, Dr. A.M.G., MD., stated that, on the day prior to his suicide, the Veteran was so unsound mentally that he was unable to resist the impulse to commit suicide.  

There is no other evidence suggesting the Veteran was of sound mind at the time of his death or that there were circumstances at the time of his death that could lead a rational person to commit suicide.  Therefore, the Board finds that, at the time of the Veteran's death, he was so unsound mentally that he did not realize the consequence of such an act of suicide, was unable to resist such an impulse, and he had no other reasonable adequate motive for suicide.  Accordingly, as set forth in the applicable regulation, the Veteran's act of suicide is considered to be evidence of mental unsoundness.  See 38 C.F.R. § 3.302(b)(2).  Resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was mentally unsound at the time of his death, such that his act of suicide does not constitute willful misconduct as defined by the regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.302(c)(2).  

The remaining question for purposes of entitlement to DIC is whether symptoms of a psychiatric disorder, which was related to the Veteran's military service, caused him to be mentally unsound at the time of his death.  The Federal Circuit has concluded that the distinction between mental unsoundness and willful misconduct makes little difference if the Veteran does not have a service-connected psychiatric disorder.  DeLaRosa v. Peake, 515 F.3d 1319, 1323 (Fed. Cir. 2008).  In other words, service connection for mental unsoundness presumed as a result of suicide, as addressed in 38 C.F.R. § 3.302, may be granted only where a service-connected disability is already established.  Id.  Without a prior finding of service connection, the provisions of § 3.302 are not applicable.  Id.

The Board finds there is probative medical and lay evidence the Veteran's depression and mood disorder were related to his service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  The Board further finds the evidence of record shows that his depression and mood disorder contributed substantially or materially and ultimately lent assistance to the Veteran's death by suicide.  38 C.F.R. § 3.312(c).  As a result of traumatic family events during the Veteran's active service, he developed a mood disorder and depression, ultimately leading to mental unsoundness and suicide by a gunshot wound to the head, which is listed as the immediate cause of death on his death certificate.  Specifically, in a September 2014 private psychiatric opinion, Dr. A.M.G., MD., stated that the lay evidence of record indicates that the Veteran experienced a major tragedy during service that resulted in a significant change of character and personality.  On the day prior to his suicide, the Veteran exhibited symptoms of depression.  Dr. A.M.G. found that the Veteran was so unsound mentally that he was unable to resist the impulse to commit suicide.  Dr. A.M.G. concluded that it was "at least as likely as not" that the Veteran's loss of his mother and brother in the murder/suicide during service was a significant stressor resulting in a change of personality and character and the development of a mood disorder which subsequently resulted in his suicide.  The September 2014 private opinion was thorough, based on a review of the evidence of record, and supported by a detailed rationale.  The opinion is probative, well-reasoned, and based on an accurate factual background.  

Moreover, there is no competent medical evidence of record to rebut the opinion in support of the appellant's claim or otherwise diminish its probative weight.  The Board also notes that the Veteran served on active duty from June 1982 to September 2003 and later committed suicide shortly after his military service in April 2005.

The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.   Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Dr. A.M.G. also cited medical treatise evidence in support of her opinion.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Dr. A.M.G.'s opinion, combined with the credible lay evidence of record, provides significant support for the appellant's claim.  

Based on the foregoing, the Board finds that there is reasonable doubt, which will be resolved in the appellant's favor.  Accordingly, service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted.  


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


